[Cite as In re M.R., 2017-Ohio-4133.]



                          STATE OF OHIO, JEFFERSON COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

                                                 )
                                                 )
IN RE: M.R.                                      )
                                                 )            CASE NO. 14 JE 0035
                                                 )
                                                 )                    OPINION
                                                 )                     AND
                                                 )                JUDGMENT ENTRY
                                                 )

CHARACTER OF PROCEEDINGS:                        Motion for Reconsideration

JUDGMENT:                                        Motion denied.

APPEARANCES:
For State of Ohio-Appellee                       Attorney Michael Dewine
                                                 Ohio Attorney General
                                                 Attorney Stephen E. Maher
                                                 Special Assistant Prosecutor
                                                 150 East Gay Street, 16th Floor
                                                 Columbus, Ohio 43215-3400

For Minor Child-Appellant                        Attorney Brook M. Burns
                                                 250 East Broad Street, Suite 1400
                                                 Columbus, Ohio 43215


JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Carol Ann Robb


                                                 Dated: June 5, 2017
[Cite as In re M.R., 2017-Ohio-4133.]
PER CURIAM.

        {¶1}    Minor child-Appellant, M.R, et al., filed an application for reconsideration of In
re M.R., 7th Dist. No. 14 JE 0035, 2016-Ohio-8545.
        {¶2}    "The test generally applied upon the filing of a motion for reconsideration in
the court of appeals is whether the motion calls to the attention of the court an obvious error
in its decision, or raises an issue for consideration that was either not considered at all or
was not fully considered by the court when it should have been." Columbus v. Hodge, 37
Ohio App. 3d 68, 523 N.E.2d 515 (1987), paragraph one of the syllabus.
        {¶3}    The purpose of reconsideration is not to reargue one's appeal based on
dissatisfaction with the logic used and conclusions reached by an appellate court. Victory
White Metal Co. v. N.P. Motel Syst. Inc., 7th Dist. No. 04 MA 0245, 2005–Ohio–3828, ¶ 2.
"An application for reconsideration may not be filed simply on the basis that a party disagrees
with the prior appellate court decision." Hampton v. Ahmed, 7th Dist. No. 02 BE 0066, 2005–
Ohio–1766, ¶ 16 (internal citation omitted).
        {¶4}    In support of reconsideration, M.R. alleges the exact same argument he made
in the direct appeal, namely, that his classification was void because the juvenile court did
not comply with the timing requirements of R.C. 2152.83(A). M.R. does not call to the
attention of this Court an obvious error, but merely a disagreement with the decision reached
by the Court.
        {¶5}    M.R.'s arguments regarding his interpretation of R.C. 2152.83 were fully
considered by this Court prior to ruling on the matter. The motion for reconsideration does
not call to the attention of this Court an obvious error. Accordingly, M.R.'s motion for
reconsideration is denied.


DeGenaro, J., concurs.

Donofrio, J., concurs.

Robb, P. J., concurs.